           Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 1 of 14




 1   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 2   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 3   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 4   J. WESLEY EARNHARDT (pro hac vice)
     wearnhardt@cravath.com
 5   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 6   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
 7   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
 8   New York, New York 10019
     Telephone: (212) 474-1000
 9   Facsimile: (212) 474-3700
10   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
11   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
12   San Francisco, California 94111
     Telephone: (415) 591-7500
13   Facsimile: (415) 591-7510
14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15                               UNITED STATES DISTRICT COURT
16                        NORTHERN DISTRICT OF CALIFORNIA
17                                   OAKLAND DIVISION

18

19   EPIC GAMES, INC.,                              Case No. 4:20-CV-05640-YGR-TSH
20
                    Plaintiff, Counter-defendant,   EPIC GAMES, INC.’S OPPOSITION TO
21                                                  APPLE INC.’S MOTION FOR AN
                         v.                         ADVERSE CREDIBILITY FINDING
22                                                  AND MEMORANDUM OF POINTS
     APPLE INC.,                                    AND AUTHORITIES IN SUPPORT
23                                                  THEREOF
                    Defendant, Counterclaimant.
24

25                                                  The Honorable Yvonne Gonzalez Rogers
26

27
        EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
28         FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                   Case No. 4:20-cv-05640-YGR-TSH
                Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 2 of 14




                                                        TABLE OF CONTENTS
 1
     PRELIMINARY STATEMENT .........................................................................................1
 2
     BACKGROUND .................................................................................................................2
 3
               A.         Apple Placed Microsoft’s Conduct at Issue in this Litigation. ....................2
 4             B.         Non-Party Microsoft Produced the Same Materials to Both Parties. ..........3
 5             C.         The Court Denied Apple’s Attempt To Prevent Ms. Wright from
                          Testifying. ....................................................................................................4
 6             D.         Apple Had Ample Opportunity To Conduct Discovery at The Deposition.5
 7             E.         Ms. Wright’s Trial Testimony Repeated Her Deposition Testimony that
                          Microsoft’s Xbox Gaming Business Does Not Compete with iOS. ............6
 8
     ARGUMENT .......................................................................................................................6
 9   CONCLUSION ..................................................................................................................10
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                          i
          EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
28           FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                     Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 3 of 14




 1                                   PRELIMINARY STATEMENT

 2                  Apple Inc. (“Apple”) argues that it was placed at a disadvantage with respect to

 3   Microsoft Corporation (“Microsoft”)’s documents. But Apple had access to exactly the same

 4   Microsoft documents as Epic Games, Inc. (“Epic”) and does not claim otherwise. Moreover,

 5   Apple actually has much of the information it says it needed. Other information it criticizes

 6   Microsoft for withholding it did not request. Still other information relates to facts that are not in

 7   dispute. There was a level playing field here and Apple has not been disadvantaged in any way.

 8                  Apple has put Microsoft front and center in this dispute by arguing that gaming
 9   consoles are substitutes for iOS devices and that commissions charged by console manufacturers
10   justify Apple’s own iOS tax. Now, having heard directly from its purported competitor that iOS
11   devices are not in fact substitutes for Xbox consoles—or vice versa—and that the commission
12   charged by Microsoft in its digital marketplace is not comparable to Apple’s 30% tax, Apple
13   seeks to discredit the testimony with baseless allegations of bias and gamesmanship. Its motion
14   should be denied.
15                  On May 5, 2021, Lori Wright, an executive for Microsoft’s Xbox line of business,
16   testified that the primary competitor to Microsoft’s Xbox console is the Sony PlayStation and, to
17   a lesser extent, the Nintendo Switch. (Ex. A 1, Trial Tr. 537:14-538:21 (Wright).) Ms. Wright
18   testified that the Xbox console does not compete with any iOS device, grounding her testimony

19   in differences in those devices’ functionality and how they are used by consumers. (Id.)

20   Ms. Wright also testified about Xbox’s business model, including that the Xbox Store does not

21   compete with the Apple App Store for gaming transactions and that Xbox hardware consoles are

22   sold for a loss to enable future content sales. (Ex. A, Trial Tr. 546:19-548:20, 551:8-552:13

23   (Wright).) This is a striking difference from the iOS ecosystem, in which Apple earns a

24   significant profit margin for each element of the ecosystem, including its hardware. Finally,

25
         1
         “Ex.” refers to the exhibits to the Declaration of J. Wesley Earnhardt in Support of Epic
26   Games, Inc.’s Opposition to Apple Inc.’s Motion for an Adverse Credibility Finding and
     Memorandum of Points and Authorities in Support Thereof.
27
                                                       1
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 4 of 14




 1   Ms. Wright testified that Apple has kept Microsoft’s cloud-based game streaming service out of

 2   the App Store, while arbitrarily allowing other subscription-based streaming services like Netflix

 3   to flourish on iOS. (Ex. A, Trial Tr. 575:19-577:8 (Wright).)

 4                   Although Ms. Wright’s testimony undermines Apple’s case, none of it was a

 5   surprise to Apple. Apple elicited the very same testimony at Ms. Wright’s deposition. (Ex. B,

 6   Wright Dep. Tr. 36:5-37:9, 92:6-24, 97:5-18, 256:25-257:13.) In fact, Epic at trial did little more

 7   than ask Ms. Wright to tell this Court what she already had told Apple during her deposition.

 8   (See infra at pp. 5-7.)
 9                   Apple already has failed to prevent the Court from hearing Ms. Wright’s
10   testimony once. (See ECF No. 437.) Now, Apple effectively attempts to exclude Ms. Wright’s
11   testimony again, despite there being no surprise about what she said at trial and despite Apple
12   having had access to the very same Microsoft documents as Epic. Apple’s motion is a pretext to
13   exclude truthful testimony it does not like. We respectfully request that the Court deny Apple’s
14   motion in its entirety.
15                                           BACKGROUND
16           A.      Apple Placed Microsoft’s Conduct at Issue in this Litigation.
17                   On August 13, 2020, Epic commenced this litigation by filing a complaint and
18   motion for preliminary injunctive relief seeking to restrain Apple’s anticompetitive conduct in

19   the related markets for iOS App Distribution and for iOS In-App Payment Processing. (ECF

20   No. 1, Compl. ¶¶ 51-57, 109-118.) Neither market involves Microsoft’s Xbox gaming platform.

21   Epic’s complaint does not mention Microsoft other than to identify the Windows personal

22   computing platform as an example of an operating system and to identify Microsoft’s xCloud

23   game streaming service as among the many victims of Apple’s anticompetitive conduct.

24   (Id. ¶¶ 38, 91-92.) In connection with its application for preliminary injunctive relief, Epic also

25   submitted a declaration from a Microsoft employee, but only concerning the use of Epic’s

26   Unreal Engine, a three dimensional environment application suite, by game developers.

27   (ECF No. 40.)
                                                      2
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 5 of 14




 1                   In response to Epic’s motion for injunctive relief, Apple argued, inter alia, that its

 2   allegedly anticompetitive conduct was justified because gaming platform owners, including

 3   Microsoft in relation to its Xbox gaming console, purportedly maintain similar distribution and

 4   commission structures. (ECF No. 36, Apple TRO Opp’n at 4 (“Apple’s commission is hardly

 5   unique; Google’s Play Store, the Amazon Appstore, and the Microsoft Store, and many video

 6   game digital marketplaces, such as Xbox, PlayStation, Nintendo, and Steam, all have similar fees

 7   and requirements to use the marketplace’s official in-app purchase functionality.” (emphasis

 8   added)); see also id. at 2 (“And [Epic] fails to contend with the fact that its logic would make
 9   monopolies of Microsoft, Sony and Nintendo, just to name a few.” (emphasis added)).) Apple
10   has continued this refrain throughout this litigation, and repeatedly it has sought to justify its own
11   anticompetitive conduct with references to Microsoft’s Xbox gaming platform. (E.g., ECF
12   No. 489-7, Written Direct Testimony of Lorin Hitt (“Hitt Testimony”) ¶¶ 3, 112, 206, figs. 4 &
13   29.) Apple’s theory even featured prominently in its opening statement. (Ex. A, Trial Tr. 60:13-
14   16 (Apple Opening Statement) (“And just as those competitors who came before Apple charged
15   30 percent, so did the ones who entered the market after Apple. And this includes the Google
16   Play Store, the Samsung Galaxy store, Microsoft, HP, Amazon.” (emphasis added)); see also id.
17   84:23-85:11.)
18          B.       Non-Party Microsoft Produced the Same Materials to Both Parties.

19                   Consistent with Apple’s view that its conduct can be justified by reference to

20   Microsoft’s Xbox gaming platform, on October 12, 2020, Apple disclosed Microsoft in its

21   Rule 26(a)(1) disclosures as relevant to this litigation as, inter alia, a “Third-Party Game

22   Platform[]”. (Ex. C at 8.) On November 3, 2020, Apple followed up its disclosure by informing

23   Epic that Apple intended to serve a document subpoena on Microsoft containing 52 requests for

24   production. (Ex. D.) It was Apple, not Epic, that first brought Microsoft into this litigation.

25                   One month later, on December 2, 2020, Epic served its own document subpoena

26   on Microsoft. (Ex. E.) Epic then engaged in an extensive meet and confer process with

27   Microsoft regarding the scope of its document production. (Earnhardt Decl. ¶ 13.) Epic did not
                                                    3
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 6 of 14




 1   receive all of the documents it requested from Microsoft; for example, Epic asked for but did not

 2   receive documents regarding Microsoft’s Windows 10 in S Mode; reports, statistics and

 3   projections for the xCloud business; and documents concerning Apple’s refusal to allow

 4   Microsoft’s xCloud app on the App Store. (Earnhardt Decl. ¶¶ 14-15.) Although it did not get

 5   everything it wanted, Epic decided not to move to compel additional document productions from

 6   Microsoft.

 7                  Epic was not involved in Apple’s negotiations with Microsoft regarding Apple’s

 8   document subpoena and does not know the details of those negotiations. But it is notable that
 9   Apple’s experts rely upon materials produced by Microsoft in response to Apple’s subpoena,
10   including data regarding Microsoft’s Minecraft app and alleged competition between mobile
11   devices and video game consoles. (ECF No. 489-7, Hitt Testimony ¶¶ 3, 112, 206, figs. 4 & 29.)
12   Apple presumably was satisfied that it received the information it wanted and decided not to
13   move to compel additional productions from Microsoft.
14                  Notably, Microsoft apparently has been cooperating with Apple on other
15   discovery and pre-trial evidentiary requests, including by providing declarations to authenticate
16   business records to enable Apple to admit documents into evidence that otherwise would have
17   been hearsay, which Epic did not receive until just days before Ms. Wright testified. (Ex. F.)
18          C.      The Court Denied Apple’s Attempt To Prevent Ms. Wright from Testifying.

19                  As recounted in detail in prior papers filed with this Court, after reviewing the

20   Microsoft-produced documents, Epic engaged in protracted negotiations with Microsoft

21   concerning it providing a trial witness. (ECF No. 431 at 7.) On March 12, 2021, Epic ultimately

22   secured a commitment from Microsoft to make Ms. Wright available at trial in this matter. (Id.)

23   Epic’s witness list disclosed Ms. Wright as a trial witness to Apple hours later. (Id.) Epic

24   disclosed Ms. Wright as a witness on the “[d]istribution of software”, the “Xbox video game

25   console business and operations”, “Xbox cloud gaming, including xCloud and Game Pass” and

26   Microsoft’s “interactions with Apple”. (Ex. G at 9.)

27
                                                      4
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 7 of 14




 1                   After Ms. Wright was identified as a trial witness by Epic on March 12, 2021,

 2   Apple sought additional document productions from Microsoft, including documents related

 3   specifically to Ms. Wright. (ECF No. 419 at 7.) When those negotiations failed, Apple moved

 4   to exclude her testimony (and the testimony of other third-party witnesses). (Id.) The Court

 5   denied the motion but noted that it would weigh the credibility of the witnesses to the extent they

 6   “have failed to make a sufficient production of relevant documents”. (ECF No. 437 at 4.)

 7   Microsoft did not make an additional production following the Court’s order.

 8          D.       Apple Had Ample Opportunity To Conduct Discovery at The Deposition.
 9                   On April 16, 2021, Apple deposed Ms. Wright. At her deposition, Apple
10   questioned Ms. Wright about numerous Microsoft-produced documents, including documents
11   containing the very information Apple now claims not to have had. (Ex. B, Wright Dep.
12   Tr. 146:21-147:3, 221:2-11, 278:6-17, 280:25-281:7, 282:9-21.) Apple also made the strategic
13   decision not to question Ms. Wright on her communications with Apple regarding Microsoft’s
14   xCloud product, including communications contained in documents produced by Apple in this
15   litigation. Counsel for Apple confirmed during Ms. Wright’s deposition that Apple had
16   reviewed those communications, stating: “Well in what sense is it not fully correct? I -- I have
17   seen a number of emails where -- where Microsoft was saying, ‘We don’t want to use your IAP
18   processing system; we want to use our own.’” (Ex. B, Wright Dep. Tr. 237:4-8.)

19                   During the course of Ms. Wright’s deposition, Apple extensively questioned

20   Ms. Wright regarding the topics for which Epic disclosed her as a witness. Specifically,

21   Ms. Wright testified at her deposition that:

22               •   The competitor for Microsoft’s Xbox gaming platform is Sony’s PlayStation, not

23                   iPhones or iPads (Ex. B, Wright Dep. Tr. 96:20-97:18);

24               •   There is no competition between the App Store and the Xbox Store (Ex. B,

25                   Wright Dep. Tr. 92:6-24);

26               •   Microsoft’s 30% commission in the Xbox Store is necessary to subsidize its Xbox

27                   hardware losses (Ex. B, Wright Dep. Tr. 134:10-17, 139:15-23); and
                                                     5
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 8 of 14




 1               •   Apple has prevented Microsoft from offering its game streaming service through

 2                   the App Store because of policies that would require infeasible and disruptive

 3                   changes that would be bad for consumers (Ex. B, Wright Dep. Tr. 216:6-218:11).

 4   Apple concluded its deposition of Ms. Wright without using the full seven hours to which it was

 5   presumptively entitled and did not seek to hold the deposition open. (Ex. B, Wright Dep. Tr.

 6   286:16-287:21.)

 7          E.       Ms. Wright’s Trial Testimony Repeated Her Deposition Testimony that

 8                   Microsoft’s Xbox Gaming Business Does Not Compete with iOS.
 9                   At trial, Ms. Wright testified to the very same things she testified to in her
10   deposition. Specifically, Ms. Wright confirmed for the Court that: the Xbox console does not
11   compete with iOS devices; the Xbox Store does not compete with the App Store; Microsoft’s
12   commission for apps and in-app purchases is distinguishable from Apple’s commission; and
13   Apple has foreclosed Microsoft’s innovative game streaming service from the App Store.
14   (Ex. A, Trial Tr. 537:14-538:2, 548:2-20, 551:24-553:4, 650:10-651:6 (Wright).) Apple filed
15   this motion on the evening of May 6, after Ms. Wright was excused.
16                                              ARGUMENT
17                   Apple’s motion fails because there was no “fail[ure] to provide information”
18   under Rule 26(a) or (e). (See Mot. at 4.) As the Court noted in its Order Denying Defendant

19   Apple Inc.’s Motion for Pretrial Sanctions, the parties must avoid “surprise[]” at trial and ensure

20   an opportunity for the Court to “measuredly consider and weigh the relevant evidence to reach a

21   final determination”. (ECF No. 437 at 3.) Ms. Wright’s testimony was entirely predictable and

22   disclosed. Ms. Wright testified to the following topics both at her deposition and at trial:

23          •        The competitor for Microsoft’s Xbox gaming console is Sony’s PlayStation, not

24                   iPhones or iPads (compare Ex. A, Trial Tr. 537:14-538:2 (Wright), with Ex. B,

25                   Wright Dep. Tr. 96:20-97:18);

26          •        There is no competition between the App Store and the Xbox Store (compare

27                   Ex. A, Trial Tr. 548:2-20 (Wright), with Ex. B, Wright Dep. Tr. 92:6-24);
                                                     6
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 9 of 14




 1           •       Microsoft’s 30% commission in the Xbox Store is necessary to subsidize its Xbox

 2                   hardware losses (compare Ex. A, Trial Tr. 552:19-553:4 (Wright), with Ex. B,

 3                   Wright Dep. Tr. 134:10-17, 139:15-23);

 4           •       Apple has prevented Microsoft from offering its game streaming service through

 5                   the App Store because of policies that would require infeasible and disruptive

 6                   changes that would be bad for consumers (compare Ex. A, Trial Tr. 650:10-652:7

 7                   (Wright), with Ex. B, Wright Dep. Tr. 216:6-218:11); and

 8           •       Key differences between special purpose platforms (like Xbox) and general
 9                   purpose platforms (like Windows and iOS) impact whether platforms should have
10                   policies that prohibit alternative app distribution channels (compare Ex. A, Trial
11                   Tr. 555:7-556:24 (Wright), with Ex. B, Wright Dep. Tr. 114:13-22, 139:8-12,
12                   153:23-154:7, 199:25-200:1).
13   There is very little difference, if any, between what Ms. Wright testified to during her deposition
14   and what she testified to at trial.
15                   Apple claims that Microsoft’s failure to provide a subset of documents hampered
16   its ability to cross-examine Ms. Wright. But Apple’s arguments are misplaced as to each
17   category of documents about which it complains.
18                   First, Apple takes issue with Microsoft failing to produce “[d]ocuments related to

19   Ms. Wright’s interactions with Apple”. (Mot. at 3.) But Ms. Wright’s interactions with Apple

20   are with Apple. Apple has access to the very same emails and communications, and, in fact,

21   Apple produced them in this litigation and one was introduced at trial. (See PX-2311; Ex. A,

22   Trial Tr. 573:17-22 (Wright); see also Earnhardt Decl. ¶ 16.) Apple implies in its motion that

23   there are documents Ms. Wright reviewed prior to her deposition that Apple does not already

24   have. (Mot. at 3 (“Before being deposed, she searched her personal files for documents

25   regarding the four topics on which she intended to testify so she could “‘[r]efresh [her]

26   recollection on’ relevant events, including those related to xCloud”.).) To the contrary,

27   Ms. Wright testified that emails with Apple are the only documents that Ms. Wright reviewed,
                                                      7
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 10 of 14




 1   and those were limited to the topic of xCloud. (Ex. B, Wright Dep. Tr. 25:12-26:20.) Again,

 2   Apple is complaining that Ms. Wright did not produce documents Apple already had in its

 3   possession and had produced in the litigation.

 4                  Apple points to notes that Ms. Wright’s colleague wrote following a meeting with

 5   Apple in which Ms. Wright was in attendance. (Mot. at 3.) But, again, the meeting was with

 6   Apple, and if Apple would like to introduce additional evidence about what was said at the

 7   meeting it is free to do so through the testimony of its own witnesses. Moreover, these notes

 8   apparently were not Ms. Wright’s notes, and Apple does not suggest that Microsoft was required
 9   to produce every document from every employee at Microsoft concerning its interactions with
10   Apple. In all events, the facts of what happened at that meeting are not in dispute: there can be
11   no question that Microsoft tried to put its xCloud app in the App Store and that Apple refused
12   because catalog game streaming services violate Apple’s guidelines. There is nothing more to
13   discover about that meeting because the points are uncontested.
14                  Second, Apple criticizes Microsoft for failing to produce a P&L statement for
15   Xbox. (Mot. at 3.) But Apple did not request an Xbox P&L in its document subpoena. 2 (See
16   Ex. D.) Apple’s suggestion that Microsoft acted in bad faith by failing to produce a P&L that

17   Apple did not request necessarily must fail. It is important to note that Epic requested in its

18   later-issued subpoena to Microsoft information about the Xbox console profit margin; and

19
         2
20         To be clear, Apple’s document subpoena to Microsoft requests various financial
     information regarding Microsoft’s revenues from the distribution of its apps (which it produced
21   for certain apps, and which Apple’s experts rely on, as described above), the commission fees
     Microsoft charges (for which it produced documents concerning its standard commission rates)
22   and various costs incurred by Microsoft, including in connection with payment processing and
     app review services. (See Ex. D, Requests for Production 4, 22, 25 and 33.) It appears to Epic
23   that Microsoft produced much of that information, including cost data specifically requested by
24   Apple, for each of the Microsoft Store and Xbox Store. (Ex. H (MSFT_EPIC_00008040), Ex. I
     (MSFT_EPIC_00008041).) Apple does not appear to have requested an Xbox profit and loss
25   statement, nor does it appear to have requested any information regarding Xbox hardware costs.
     Apple may have requested this information in subsequent discussions with Microsoft (though it
26   does not claim to have done so), but Epic is unaware what conversations Microsoft and Apple
     have had regarding this subject.
27
                                                      8
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 11 of 14




 1   Microsoft produced such information to both parties in a document about gaming industry profit

 2   that Apple introduced at Ms. Wright’s deposition (Ex. B, Wright Dep. Tr. 282:15-286:2), and

 3   that Epic used at trial (Ex. A, Trial Tr. 559:7-560:6 (Wright); DX-5523). Ms. Wright testified

 4   specifically about the profitability of the Xbox console on the basis of that very document, which

 5   Apple has had in its possession for months. (Ex. A, Trial Tr. 560:9-25 (Wright); DX-5523.31.)

 6                  Third, Apple notes that Ms. Wright has documents generally related to Xbox

 7   cloud gaming and the Xbox video game console business and operations. (Mot. at 3.) Of course

 8   she does; Ms. Wright is Microsoft’s Vice President of Xbox Business Development. That does
 9   not entitle Apple to every one of her documents nor did Apple ask for all of them. Apple does
10   possess documents containing information relevant to the subjects of Ms. Wright’s testimony.
11   For example, Microsoft produced documents relevant to whether the Apple App Store competes
12   with the Microsoft Store for Xbox. (See PX-2476.) Apple, for its part, used different Microsoft-
13   produced documents in an attempt to impeach Ms. Wright on that same issue. 3 (See Ex. A, Trial
14   Tr. 639:5-643:24 (Wright); DX-5363.) Other than saying that Ms. Wright must have many

15   emails about Xbox as an Xbox employee, Apple does not say what it believes it is missing.

16                  Fourth, Apple states that there may “perhaps” be communications in

17   Ms. Wright’s files “relating to Epic”. (Mot. at 3). But there is no basis for that speculation.

18   Ms. Wright testified under oath that she has not had communications with Epic because

19   interfacing with developers is not part of her job. (Ex. B, Wright Dep. Tr. 78:8-79:23.)

20

21

22       3
           On cross examination, Apple also attempted to impeach Ms. Wright using Microsoft’s
     2020 Form 10-K, which it cites again in its Motion. (Mot. at 5; Ex. A, Trial Tr. 645:2-647:9
23   (Wright).) But Apple’s selective presentation of that document to the Court is misleading. Just
24   as Apple did when it attempted to mislead Ms. Wright on cross, Apple again reproduces only a
     section of the 10-K relating to Microsoft’s Xbox Live service and its cloud gaming service. (Id.)
25   The full statement confirms that Apple is not a competitor to Xbox’s app distribution
     marketplace (the Xbox Store) or to the Xbox console business. (See DX-5532.012 (“Our gaming
26   platform competes with console platforms from Nintendo and Sony, both of which have a large,
     established base of customers.”).)
27
                                                      9
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 12 of 14




 1                  Finally, Apple makes passing reference to the fact that Ms. Wright was called in

 2   her individual capacity and appears to imply that it was improper for Epic to call Ms. Wright as

 3   an individual witness, rather than as a corporate representative. (Mot. at 3.) Epic called

 4   Ms. Wright in her personal capacity so as to be certain to comply with Federal Rule of Evidence

 5   602, which requires a witness to testify at trial only as to matters for which she has “personal

 6   knowledge”. Apple seems to be applying at trial the deposition procedure spelled out in Federal

 7   Rule of Civil Procedure 30(b)(6), titled “Deposition by Oral Examination”. But, as made clear

 8   by the title, that rule applies to depositions and Epic is unaware of any mechanism in the Federal
 9   Rules to apply it during trial examination. Rather, it is entirely appropriate to call an individual
10   at trial to testify as to personal knowledge gained during her employment. Epic’s decision to call
11   Ms. Wright as an individual was based on its understanding of the Rules of Evidence, not any
12   gamesmanship. In all events, Epic made clear to Apple that it would be calling third-party
13   individuals, not entities, well before trial. Indeed, Ms. Wright also was deposed by Apple in her
14   individual capacity, not as an F.R.C.P. 30(b)(6) witness.
15                                                 *   *    *
16                  To be sure, it is “the exclusive province of the fact-finder to determine the
17   credibility of witnesses, resolve evidentiary conflicts, and draw reasonable inferences from
18   proven facts”. United States v. Khatami, 280 F.3d 907, 910 (9th Cir. 2002). The Court is the
19   arbiter of Ms. Wright’s credibility with or without Apple’s motion. But Apple has no basis to
20   argue that any unlevel playing field or surprise caused it prejudice such that Ms. Wright’s
21   testimony should be impugned.
22                                             CONCLUSION
23                  For the foregoing reasons, Epic respectfully requests that the Court deny Apple’s
24   request for an adverse credibility finding as to Ms. Wright.
25

26

27
                                                       10
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 13 of 14



     Dated: May 12, 2021                    Respectfully submitted,
 1
                                            By:   /s/ J. Wesley Earnhardt
 2

 3                                          FAEGRE DRINKER BIDDLE
 4                                          & REATH LLP

 5                                          Paul J. Riehle (SBN 115199)
                                            paul.riehle@faegredrinker.com
 6
                                            Four Embarcadero Center, 27th Floor
 7                                          San Francisco, CA 94111
 8                                          Telephone: (415) 591-7500
                                            Facsimile: (415) 591-7510
 9
                                            CRAVATH, SWAINE & MOORE LLP
10
                                            Christine A. Varney (pro hac vice)
11                                          cvarney@cravath.com
                                            Katherine B. Forrest (pro hac vice)
12
                                            kforrest@cravath.com
13                                          Gary A. Bornstein (pro hac vice)
                                            gbornstein@cravath.com
14                                          J. Wesley Earnhardt (pro hac vice)
                                            wearnhardt@cravath.com
15                                          Yonatan Even (pro hac vice)
16                                          yeven@cravath.com
                                            Lauren A. Moskowitz (pro hac vice)
17                                          lmoskowitz@cravath.com
                                            Vanessa A. Lavely (pro hac vice)
18                                          vlavely@cravath.com
                                            M. Brent Byars (pro hac vice)
19                                          mbyars@cravath.com

20                                          Worldwide Plaza
                                            825 Eighth Avenue
21                                          New York, NY 10019
                                            Telephone: (212) 474-1000
22                                          Facsimile: (212) 474-3700
23
                                            Attorneys for Plaintiff and Counter-Defendant
24                                          Epic Games, Inc.

25

26

27
                                             11
28     EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
          FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                  Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 648 Filed 05/12/21 Page 14 of 14




                                    CERTIFICATE OF SERVICE
 1

 2                 Pursuant to L.R. 5-5, the undersigned certifies that on May 12, 2021, the

 3   foregoing opposition is being filed and served electronically via the Court’s CM/ECF system.

 4

 5
                                                           /s/ J. Wesley Earnhardt
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   12
28       EPIC GAMES, INC.’S OPPOSITION TO APPLE INC.’S MOTION FOR AN ADVERSE CREDIBILITY
            FINDING AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                    Case No. 4:20-cv-05640-YGR-TSH
